 Case 1:21-cv-00473-ERK-PK Document 14 Filed 07/09/21 Page 1 of 1 PageID #: 50

                               188 Grand Street, Suite 337 – New York, NY 10013
                               Ph: 212-804-8655 – F: 347-824-2839 Isaac@CurlewLaw.com

                               THE CURLEW LAW FIRM
July 9, 2021

Filed by ECF
Senior Judge Edward R. Korman
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

                              Re:     Johnna L. Ayres v. Robert J. Shiver, et al.
                                      Civil Action No. 1:21-cv-00473-ERK-PK


Dear Judge Korman:

       Please recall that my office represents the Defendants in the above-referenced action. I

write in order to update the Court regarding the previously filed letter, dated April 16, 2021 (ECF

Docket No. 11) concering the briefing schedule for the Defendants’ Motion to Dismiss, which was

previously agreed to by the parties. Per the April 16, 2021 letter, the Defendants’ Reply

Memorandum was to be served upon the Plaintiff by today, July 9, 2021.

       On Wednesday, July 7, 2021, the Defendants made a request to the Plaintiff that the July 9,

2021 date for the Defendants’ Reply Memorandum be adjourned to July 23, 2021. The Plaintiff

consented to this request.

       Thank you for your time and consideration.

                                                                            Yours sincerely,



                                                                            Isaac Myers III

Cc: David Gabor, Dgabor@wagnerlawgroup.com;
Katherine Brustowicz, Kbrustowicz@wagnerlawgroup.com
